DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response for Election/Restrictions
Applicant's election of Group I (claims 1-18) in the reply filed on April 14th 2021 is acknowledged. Non-elected of Group II (claims 19-25) is withdrawn from consideration.  Since the applicant did not point out errors of restriction; therefore, the restriction will be treated as without traverse.  The requirement is still deemed proper and is therefore made FINAL.
	Note: it is noted that although claims 19-25 are withdrawn from the consideration, however if the claims are rejoined in the future, such that a Double Patenting rejection may be made with respect to the Patent No#: 10433375.

	Claims Status:
	Claims 1-25 are pending.
	Claims 19-25 are withdrawn from further consideration by election.
	Claims 1-18 are being examined as follow:




Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “30” has been used to designate both “top side” and “bottom side”.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-18 are objected to because of the following informalities:  
Claim 1: 
“Pot detection sensor…” should be changed to “A pot detection sensor…”.
“Has” should be changed to “comprising” or “comprises”.
Claims 2-18, “Pot detection sensor according….” should be changed to “The pot detection sensor according…”.
Claim 16, “its” should be changed to “the air-core coil”.
Claim 18, “…1cm to at most 5cm…” should be changed to “…1cm to 5cm…”.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitation “carrier” in claims 1 has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses use a generic placeholder “carrier" coupled with functional language “for said air-core coil” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. A review of the specification shows that, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: The limitation “carrier" has been described in Par.0006, Par.0009, Par.0010, Par.0011, Par.0015 – 0019 , claims 2, 4, 6 and 8 as some kind of plate like flat support structure that is straight or bent.   
Claim limitation “diffusor means” in claims 14 has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it invokes “mean” function coupled with functional language “for a purpose of generating … or for equalizing …” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is preceded by an insufficient structural modifier “diffusor”. A review of the specification shows that, although it is not clear, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: The limitation “diffusor means" has been described in Par.0021, Par.0022 and Par.0067 as some kind of translucent material that diffuse light or equalize a lighting effect.   
Claim limitation “lighting means” in claims 14 has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it invokes “mean” function, a review of the specification shows that, although it is not clear, the lighting means" has been described in Par.0003, Par.0019-23, Par.0026, Par.0029, Par.0031 and Par.0033 as some kind of illumination elements that can display different information, possibly even have only decorative purpose, for example like LEDs, SMD LEDs and etc.
	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1; 
The limitation “a length of said air-core coil is at least five times a width” is indefinite, because it is unclear that “at least five times” is referring to what in “a length”, and also in comparison of what in “a width”? Clarification is required.
The limitation “at least” is indefinite, because “at least” is relative term and it is unclear what degree is “at least”? It is suggested to remove “at least” and provide a range.
The limitation “length” is indefinite, because it is unclear that “length” is referring to what in “said air-core coil”. Clarification is required.
The limitation “width” is indefinite, because it is unclear that “width” is referring to what in “said air-core coil”. Clarification is required.
In claim 7:
The limitation “length” is indefinite, because it is unclear that “length” is referring to what in “said air-core coil”. Clarification is required.
The limitation “width” is indefinite, because it is unclear that “width” is referring to what in “said air-core coil”. Clarification is required.
In claim 8, the limitation “flat sides components” and “said components” are indefinite, it is unclear that they are the same components or not, and what components are considered as “flat sides components” and “components”, does applicant mean “components on the/a flat sides”? Does “components” considered as anything? Clarification is required.
In claim 9, “free of said components” is indefinite, it is unclear and confusing what is considered as “components”, would the structure for further support also consider as “components”? Clarification is required.
In claim 14: 
The limitation “diffusor means” is indefinite, it is unclear how the “diffusor means” fulfill its functionality of “a purpose of generating a diffuse light phenomenon or for equalizing a lighting effect”, clarification is required.
The limitation “at least” is indefinite, because “at least” is relative term and it is unclear what degree is “at least”? It is suggested to remove “at least”. 
In claim 15, the limitation “at least” is indefinite, because “at least” is relative term and it is unclear what degree is “at least”? It is suggested to remove “at least”.
In claim 16: 
The limitation “…wound around a housing or around a cover…” and “…housing or said cover carry or support said air-core coil…” are contradicting the limitation of “air-core coil”, so is the coil is an air-core coil or not? Because the housing or cover is the core and they are not “air”, clarification is required.
The limitation “at least” is indefinite, because “at least” is relative term and it is unclear what degree is “at least”? It is suggested to remove “at least”.
In claim 17, the limitation “at least” is indefinite, because “at least” is relative term and it is unclear what degree is “at least”? It is suggested to remove “at least”.
In claim 18, the limitation “at least” is indefinite, because “at least” is relative term and it is unclear what degree is “at least”? It is suggested to remove “at least”.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-11 and 17-18 are rejected under AIA  35 U.S.C. 102(a1) as anticipated by or, in the alternative, under AIA  35 U.S.C. 103 as obvious over Clothier (US2013/0015177A1).
Regarding claim 1, Clothier discloses a pot detection sensor (induction work coil 88, induction heater 89 and inverter circuitry 89a, fig.1 and 2) for an induction hob (food warming or heating table 222, fig.1 and 2), wherein said pot detection sensor (induction work coil 88, induction heater 89 and inverter circuitry 89a, Clothier fig.1 and 2) comprising: 
an air-core coil (induction work coil 88, fig.1 and 2) with at least two turns (refer to induction work coil 88’s turns on fig.1 and 2), 
a carrier (non-conductive bottom wall 228, fig.1 and 2) for said air-core coil (induction work coil 88, Clothier fig.1 and 2), 
wherein a length (refer to “length” in zoom in fig. 2) of said air-core coil (induction work coil 88, Clothier fig.1 and 2) is at least five times (refer to the zoom in fig. 2, it is noted that the length is at least five time that the width) a width (refer to “width” in zoom in fig. 2) of said air-core coil (induction work coil 88, Clothier fig.1 and 2) [it is also noted: for “sensing”, referring to Clothier Par.0049 cited: “…inverter circuitry 89a has a resonant circuit including work coil 88, which is a primary with respect to a secondary sensing coil, and a detection circuit coupled with the secondary sensing coil …”].

    PNG
    media_image1.png
    305
    860
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    681
    687
    media_image2.png
    Greyscale

Alternatively, Clothier does not explicitly disclose a length of said air-core coil is at least five times a width of said air-core coil.
However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clothier’s air-coil core with a length of said air-core coil is at least five times a width of said air-core coil, based on the desired application, since it has been held that a change in size/proportion is In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984). In order to use the sensor to provide different sensing coverage, depend on the need of coverage such as rectangle shape coverage area shown in Clothier fig. 1 and fig. 2.

Regarding claim 2, Clothier discloses said carrier (non-conductive bottom wall 228, fig.1 and 2) is flat and said turns of said air-core coil (induction work coil 88, fig.1 and 2) run parallel to said carrier (non-conductive bottom wall 228, fig.1 and 2) (refer to fig.1 and 2 shown above).

Regarding claim 3, Clothier discloses said air-core coil (induction work coil 88, fig.1 and 2) is straight (refer to fig.1 and 2 shown above).

Regarding claim 4, Clothier discloses said carrier (non-conductive bottom wall 228, fig.1 and 2) is straight (refer to fig.1 and 2 shown above).

Regarding claim 5, Clothier discloses said air-core coil (induction work coil 88, fig.1 and 2) is bent (refer to fig.1 and 2 shown above).

Regarding claim 6, Clothier discloses said carrier (non-conductive bottom wall 228, fig.1 and 2) is bent (refer to fig.1 and 2 shown above).

Regarding claim 7, Clothier discloses substantially all features set forth in claim 1, Clothier does not explicitly disclose a length of said air-core coil is between eight times and twelve times said width of said air-core coil.
However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clothier air-coil core with a length of said air-core coil is between eight times and twelve times said width of said air-core coil, based on the desired application, since it has been held that a change in size/proportion is generally recognized as being within the level of ordinary skill in the art. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984). In order to use the sensor to provide different sensing coverage, depend on the need of coverage such as rectangle shape coverage area shown in Clothier fig. 1 and fig. 2.

Regarding claim 8, Clothier discloses said carrier (non-conductive bottom wall 228, fig.1 and 2) has two opposite flat sides (refer to “food warming or heating table 222” in Par.0070, for all tables has two opposite flat sides), wherein on one of said flat sides components (induction heaters 89, fig.1 and 2) are provided, wherein said air-core coil (induction work coil 88, fig.1 and 2) is arranged on the same flat side as said components (induction heaters 89,  fig.1 and 2).

Regarding claim 9, Clothier discloses said other flat side of said carrier (non-conductive bottom wall 228, fig.1 and 2) is free of said components (induction heaters 89, fig.1 and 2).

Regarding claim 10, Clothier discloses substantially all features set forth in claim 1, Clothier does not disclose a temperature sensor provided on a top side of said pot detection sensor or on a bottom side of said pot detection sensor.
However, Clothier discloses in another embodiment a temperature sensor (metallic temperature sensing disk 30, fig.3) is provided on a top side of said pot detection sensor (susceptor coil 24, fig.3) or on a bottom side of said pot detection sensor (susceptor coil 24, fig.3).

    PNG
    media_image3.png
    506
    577
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clothier’s sensor with a temperature sensor provided on a top side of said pot detection sensor or on a bottom side of said pot detection sensor, as taught by Clothier’s fig. 3 embodiment, in order to provide that the portions of the coil 24 at the end walls 18 have metallic temperature sensing disks 30 which are important for purposes to be described…” and Par.0046 cited: “…Temperature control during normal induction heating of pan 10 is provided by virtue of the presence of the disks 30…”].

Regarding claim 11, Clothier discloses a bus controller [microprocessor 89b, refer to Par.0043 cited: “…The induction heater 89 includes, in addition to the work coil 88, inverter circuitry 89a and microprocessor 89b…”] is provide, which is arranged on said carrier (non-conductive bottom wall 228, fig.1 and 2).

	Regarding claim 17, Clothier discloses at least two identical air-core coils (refer to plurality of induction work coil 88, fig.1 and 2) are arranged in an extension (refer to fig.2) to one another on said carrier (non-conductive bottom wall 228, fig.1 and 2).

    PNG
    media_image4.png
    375
    860
    media_image4.png
    Greyscale

Regarding claim 18, Clothier discloses substantially all features set forth in claim 17, Clothier does not explicitly disclose said at least two identical air-core coils are arranged at a distance of 1cm to at most 5 cm from one another.
However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clothier’s fig.1 and 2 sensor with said at least two identical air-core coils are arranged at a distance of 1cm to at most 5 cm from one another, for that is well known within one of ordinary skill in the art as the matter of design choice, refer to In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975), as the distance between sensors are merely a sensing coverage choice, and such range of distance does not provide a distinct advantage than any other ranges.

Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Clothier (US2013/0015177A1), in view of Okada et al (US2009/0314771A1).
Regarding claim 12, Clothier discloses substantially all features set forth in claim 1, Clothier does not disclose lighting means are provided on said same flat side of the carrier on which said air-core coil is also arranged.
Okada discloses lighting means (light emitting element 54, fig.4) are provided on said same flat side of the carrier (top plate 4a, fig.4) on which said air-core coil (inner coil 8a, fig.4) is also arranged.

    PNG
    media_image5.png
    595
    587
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clothier’s sensor with lighting means are provided on said same flat side of the carrier on which said air-core coil is also arranged, as taught by Okada, in order to provide infrared light for sensing purposes (refer to Okada’s abstract).

Regarding claim 13, the modification of Clothier and Okada discloses substantially all feature set forth in claim 12, Clothier does not discloses said lighting means are surrounded by said air-core coil.
Okada discloses said lighting means (light emitting element 54, fig.4) are surrounded by said air-core coil (inner coil 8a, fig.4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clothier’s sensor with said lighting means are surrounded by said air-core coil, as taught by Okada, in order to provide infrared light for sensing purposes (refer to Okada’s abstract).

Regarding claim 14, the modification of Clothier and Okada discloses substantially all feature set forth in claim 12, Clothier does not discloses diffusor means are arranged over at least one lighting means for a purpose of generating a diffuse light phenomenon or for equalizing a lighting effect of said at least one lighting means.
Okada discloses diffusor means (light guide portion 36a, fig.4) are arranged over at least one lighting means (light emitting element 54, fig.4) for a purpose of generating a diffuse light phenomenon or for equalizing a lighting effect of said at least one lighting means (refer to fig.4 for “diffuse light phenomenon or for equalizing lighting effect”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clothier’s sensor with diffusor means are arranged over at least one lighting means for a purpose of generating a diffuse light phenomenon or for equalizing a lighting effect of said at least one lighting means, as taught by Okada, in order to provide infrared light for sensing purposes (refer to Okada’s abstract).

Regarding claim 15, the modification of Clothier and Okada discloses substantially all feature set forth in claim 14, Clothier does not discloses said diffusor means is at least one portion of a housing, which is formed over said at least one lighting means and also around said at least one lighting means.
Okada discloses said diffusor means (light guiding tube 60 and sensor unit housing, fig.4) is at least one portion of a housing (light guide portion 36a and heating coil support base 36, fig.4), which is formed over said at least one lighting means (light emitting element 54, fig.4) and also around said at least one lighting means (light emitting element 54, fig.4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clothier’s sensor with said diffusor means is at least one portion of a housing, which is formed over said at least one lighting means and also around said at least one lighting means, as taught by Okada, in order to provide infrared light for sensing purposes (refer to Okada’s abstract).

Regarding claim 16, the modification of Clothier and Okada discloses substantially all feature set forth in claim 12, Clothier does not discloses said air-core coil, by way of its turns, is wound around a housing (light guide portion 36a and heating coil support base 36, Okada fig.4) or around a cover (light guide portion 36a and heating coil support base 36, Okada fig.4) for said at least one lighting means, wherein said air-core coil is wound in such a way that said housing or said cover carry support said air-core coil.
Okada discloses said air-core coil (inner coil 8a, fig.4), by way of its turns, is wound around a housing (light guide portion 36a and heating coil support base 36, fig.4) or around a cover (light guide portion 36a and heating coil support base 36, fig.4) for said at least one light emitting element 54, fig.4), wherein said air-core coil (inner coil 8a, fig.4) is wound in such a way that said housing (light guide portion 36a and heating coil support base 36, fig.4) or said cover (light guide portion 36a and heating coil support base 36, fig.4) carry support said air-core coil (inner coil 8a, fig.4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clothier’s sensor with said air-core coil, by way of its turns, is wound around a housing or around a cover for said at least one lighting means, wherein said air-core coil is wound in such a way that said housing or said cover carry support said air-core coil, as taught by Okada, in order to provide infrared light for sensing purposes (refer to Okada’s abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEONG JUEN THONG whose telephone number is (571)272-6930.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/YEONG JUEN THONG/Examiner, Art Unit 3761                                                                                                                                                                                                        
/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761